DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on1/13/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-14, 16-18 are pending and examined. Claim 15 has been canceled, and the restriction requirement has thereby been withdrawn.
Response to Amendment
As to the claims and remarks filed on 1/13/22, the previous 112b rejections are removed. However, new 112b rejections have been made based on the amended claims (see below).
As to the claims and remarks, the previous prior art rejection has been modified to address the claim amendments (see below).
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control and assessment sub-system” of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not specifically state that the “control and assessment sub-system comprises” “flow sensors” and “occlusion clamp” as recited in claims 17-18.  The specification does state that the overall system includes flow sensors and a clamp in [12] of the instant specification, and the specification discusses the clamp 72 and flow sensor 74 [40]. However, the specification does not state that the flow sensor and clamp are part of a “control and assessment sub-system”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control and assessment sub-system...configured to control perfusate flows....and to assess the heart” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes “a control and assessment sub-system” in [13] of the instant specification.  However, [13] only describes the  “control and assessment sub-system” as comprising a computer programmed to provide computer controlled modulation of an afterload pressure applied at the pulmonary artery.  There are several ambiguities created by these limitations.  First, claim 1 already recites that the third pump and computer program are what controls the afterload pressure at the pulmonary artery (see last clause of claim 1).  Therefore, it is unclear how an additional structure of “a control and assessment sub-system” also performs the same function. Second, there is no clear correlation of the “sub-system” to structure which actually performs the claimed function of controlling flow and assessing the heart.  The specification must clearly link and correlate the sub-system means to particular structures, and there is no showing in the figures what structure the sub-system includes, and no further description beyond that of a computer.  The examiner notes that the specification does state that the overall system includes flow sensors and a clamp in [12] of the instant specification, and the specification discusses the clamp 72 and flow sensor 74 [40], or also as the computer that performs the claimed function of controlling the afterload pressure as recited in claim 16 (and also recited in the last clause of claim 1); however, the clamp and the flow sensor are not clearly described as part of the sub-system. Therefore, it is unclear what applicants are intending to require or not require by the “sub-system”.  For purposes of examination, the examiner will interpret the sub-system to require both a flow sensor and a clamp, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a control and assessment sub-system...configured to control perfusate flows....and to assess the heart” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes “a control and assessment sub-system” in [13] of the instant specification.  However, [13] only describes the  “control and assessment sub-system” as comprising a computer programmed to provide computer controlled modulation of an afterload pressure applied at the pulmonary artery.  There are several ambiguities created by these limitations.  First, claim 1 already recites that the third pump and computer program are what controls the afterload pressure at the pulmonary artery (see last clause of claim 1).  Therefore, it is unclear how an additional structure of “a control and assessment sub-system” also performs the same function. Second, there is no clear correlation of the “sub-system” to structure which actually performs the claimed function of controlling flow and assessing the heart.  The specification must clearly link and correlate the sub-system means to particular structures, and there is no showing in the figures what structure the sub-system includes, and no further description beyond that of a computer.  The examiner notes that the specification does state that the overall system includes flow sensors and a clamp in [12] of the instant specification, and the specification discusses the clamp 72 and flow sensor 74 [40], or also as the computer that performs the claimed function of controlling the afterload pressure as recited in claim 16 (and also recited in the last clause of claim 1); however, the clamp and the flow sensor are not clearly described as part of the sub-system. Therefore, it is unclear what applicants are intending to require or not require by the “sub-system”.  For purposes of examination, the examiner will interpret the sub-system to require both a flow sensor and a clamp, and equivalents thereof. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 16, it is unclear how the sub-system can perform the functions of controlling flow and assessing the heart without the recited structures of claims 17 and 18.  Therefore, the examiner believes applicants are missing essential structure in claim 16 to perform the claimed function.  Additionally, it is unclear how the sub-system of claim 16 also performs the same function as that of the computer of claim 1 (see the last clause of claim 1).  It is also unclear how the subsystem comprises the computer controlled modulation, where it is unclear how a system can include a modulation. The examiner suggests that applicants remove the “sub-system” and just focus on the actual structures performing the claimed function, such as the clamp and/or flow sensor.
Claims 17-18 are rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein (US 6046046; already of record; hereinafter “Hassanein”; already of record) in view of Fahy et al (US 5217860; hereinafter “Fahy”; already of record) and in further view of Steen et al (US 20160262634; hereinafter “Steen”; already of record).
As to claim 1, Hassanein teaches a portable system for perfusing excised donor hearts (Hassanein; Fig. 5 col. 15 line 1- col. 23 line 65), comprising: 
a first module and a second module (Hassanein teaches first module as region of 20/206 that holds heart, and second module as the region of space of the devices shown in figures 1-5 that is not the first module; Figs. 1-5); 
a bi-directional non-occlusive centrifugal pump which controls the fluid flow through the system (Hassanein teaches Medtronic biomedicus 550 bidirectional centrifugal pump 230 pumping perfusion solution through various conduits; col. 19 line 22-35, col. 15 line 1- col. 23 line 65);
a first plurality of conduits for interconnecting the first and second modules and the pump (Hassanein teaches a first conduit 58/60/120 connected to the aorta and a centrifugal pump 230 pumping perfusion solution, a second conduit 54 connecting with the atrium 134, a third conduit connect 122/64 connecting with pulmonary artery, where these all interconnect with the various modules and pump; Fig. 1-5); 
a computer providing computer-controlled modulation of the pump (Hassanein teaches a controller 560 controller the pump); and 
a transportable support configured for disengagably mounting thereon the first module, and for mounting thereon the second module, the first, second and third pumps, the first plurality of conduits, and a reservoir of a perfusate (Hassanein teaches that the device is transportable; Figs. 1-4. The support cart supports all of the components as the device shown in figure 5 is configured the same as device 10 shown in figure 4 where it is supported by a mobile cart.);
wherein the first module comprises a removable support for supporting an excised heart and a second plurality of conduits for connecting the excised heart to the reservoir (Hassanein teaches first module 20/206 being removable as 20 is described as removable and 206 is described as being the same configuration as 20 just larger; col. 14 line 45-50 and col. 16 line 49-50); 
the second module comprises a heat-exchanger and an oxygenator for conditioning the perfusate (Hassanein teaches the second module as encompassing the region of oxygenator 208 and heat exchanger 210; col. 16 line 39-42); 
the first plurality of conduits comprises a first conduit for connecting with an aorta of the heart (Hassanein teaches a first conduit 58/60/120 connected to the aorta and a centrifugal pump 230 pumping perfusion solution; Figs. 1-5), a second conduit for connecting with an atrium of the heart (Hassanein teaches a second conduit 54 connecting with the atrium 134), and a third conduit for connecting with a pulmonary artery of the heart (Hassanein teaches a third conduit connect 122/64 connecting with pulmonary artery); 
the pump is in communication with the first conduit; the pump is in communication with the second conduit; the pump is in communication with the third conduit; (Hassanein teaches the pump controls the perfusion solution through all of the conduits; Fig. 1-5 col. 15 line 1- col. 23 line 65).
Although Hassanein teaches a bi-directional non-occlusive centrifugal pump, Hassanein does not specifically teach a first pump, a second pump, and a third bi-directional non-occlusive centrifugal pump, and therefore modified Hassanein discloses the claimed invention except for multiple pumps.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include multiple centrifugal pumps to each conduit to provide the advantage of controlled pumping on each conduit, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8).  
However, if modified Hassanein is deemed incapable of duplicating the centrifugal pumps, then Fahy teaches the analogous art of organ and heart perfusion (Fahy; col. 5 line 57-65) with multiple pumps for each conduit (Fahy teaches three pumps each connected to a conduit in order to pump fluid; col. 5 line 57-col. 6 line 35. All of these pumps would be capable of controlling pressures).  One of ordinary skill in the art at the time the invention was filed would have been motivated to modify the three conduits for moving fluid through the heart using the centrifugal pump to control flow of Hassanein to have included three separate pumps for each of the three conduits as in Fahy, the resulting combination being three separate centrifugal pumps, because Fahy teaches that multiple pumps enable the fluid in the conduits to be controlled (Fahy; col. 5 line 57-col. 6 line 35).
Modified Hassanein teaches three pumps, each being a bi-directional non-occlusive centrifugal pump.  Modified Hassanein does not specifically teach the computer is programmed to modulate the third pump operable to apply an afterload pressure in the third conduit at the pulmonary artery to resist a flow of the perfusate in the third conduit from the pulmonary artery.  However, Steen teaches the analogous art of a device with pumps connected to the heart (Steen; Title [49]) with a first/afterload pump connected to the aorta and another third/afterload pump connected to the pulmonary artery (Steen teaches pump #46 on right side of figure 1 connected to aorta 2; Fig. 1 [52, 53]. Steen teaches the same afterload pump device connected to the aorta can be connected to the pulmonary artery; [8, 64, 66, 68, 69] Fig. 1), where the third pump applies an afterload pressure in the third conduit at the pulmonary artery to resist a flow of the perfusate in the third conduit from the pulmonary artery (Sheen teaches the pump is bidirectional showing the flow of fluid in figure 2 where the direction is changed; [8, 64, 66, 68, 69]). It would have been obvious to one of ordinary skill in the art to have modified the bi-directional centrifugal pumps, including the third centrifugal pump, of modified Hassanein to apply an afterload pressure on the pulmonary artery/right ventricle as in Steen because Steen teaches that providing an afterload pressure to the right ventricle provides inertia, compliance and resistance to mimic the normal body (Steen; [68]), enables a more normal force to be placed on the heart (Steen; [39]), and imitates the afterload of the heart by the body (Steen; [7]).
Note: Claims 1-14, 16-18 contain a large amount of functional language (ex: “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Additionally, the way in which the conduits connect to portions of the heart relates to function/intended use, since the heart is not part of the claimed structure.
As to claim 2, modified Hassanein teaches the portable system of claim 1, wherein at least one of the first and second pumps is a centrifugal pump (Hassanein teaches a centrifugal pump; col. 15 line 1-col. 23 line 65 Fig. 1-5).  
As to claim 3, modified Hassanein teaches the portable system of claim 1, wherein the transportable support comprises a housing for the first and second modules, the first, second and third pumps, and the first plurality of conduits (The modification of Hassanein to include multiple pumps has already been discussed above in claim 1. The resulting modification is the support cart which is transportable that has a base that is housing and also has an encasing housing; Fig. 4).
As to claim 4, modified Hassanein teaches the portable system of claim 1, further comprising an ECG monitoring device and a cardiac pacemaker (Hassanein teaches an EKG for continuous monitoring of the heart; col. 35 lines 18-27. Hassanein teaches pacemaker 220 or defibrillator; col. 19 line 50-54).
As to claim 6, modified Hassanein teaches the portable system of claim 1, wherein the first pump is configured to apply an afterload pressure to the aorta (Hassanein teaches afterload to the aorta; col. 8 line 44-50).  
As to claim 7, modified Hassanein teaches the portable system of claim 1, wherein the second pump is connected to the second conduit for applying a preload pressure to the atrium (Hassanein teaches the second conduit 54 connecting with the atrium 134 where the fluid flowing through line 54 would provide a preload, and the modification of Hassanein to include multiple pumps enables the preload pressure to be applied.  Further, Steen teaches using a pump to provide preload to the atrium; [44]).  
As to claim 8, modified Hassanein teaches the portable system of claim 1, wherein the atrium is the left or right atrium of the heart (Hassanein teaches the second conduit 54 connecting with the atrium 134. The examiner notes that the only atrium of the heart are the left and right atrium and that the modification of Hassanein teaches this).  
As to claim 9, modified Hassanein teaches the portable system of claim 1, comprising the reservoir (Hassanein teaches reservoir 212).  
As to claim 10, modified Hassanein teaches the portable system of claim 1, further comprising an occlusion clamp connected with the second conduit for regulating a rate of flow through the second conduit, or modulating a pressure therein (The modification of the second conduit of Hassanein to include the preload pump on the atrium of Steen is discussed above in claim 1. Steen teaches an occlusion clamp 62 which controls the pressure of the fluid; [78] Fig. 4).  
As to claim 11, modified Hassanein teaches the portable system of claim 10, wherein the occlusion clamp comprises a servo- actuated partial occlusion clamp (The modification of Hassanein with Steen has been discussed above. Steen teaches the clamp enables partial occlusion such that the pressure can be increased or decreased; [78]).  
As to claim 12, modified Hassanein teaches the portable system of claim 10, wherein the atrium is the right atrium of the heart (The modification of the device of Hassanein to include the pump of Steen has already been discussed in claim 1 above, and Steen teaches that the preload pump can be placed on the right atrium; Steen [14, 44, 83-85] Fig. 4).  
As to claim 13, modified Hassanein teaches the portable system of claim 1, further comprising flow sensors for monitoring flow rates of the perfusate or measuring pressure in selected ones of the first and second pluralities of conduits (Hassanein teaches monitoring flow rate; col. 21 line 5, col. 22 line 8).  
As to claim 14, modified Hassanein teaches the portable system of claim 1, further comprising one or more pressure ports in 18selected ones of the first plurality of conduits (Hassanein teaches port 224, 63, 260).
As to claim 16, modified Hassanein teaches the portable system of claim 1, comprising a control and assessment sub-system connected to the first and second modules and configured to control perfusate flows through the heart and to assess the heart during perfusion, the control and assessment subsystem comprises the computer providing computer-controlled modulation of the afterload pressure applied at the pulmonary artery (As best understood, modified Hassanein teaches the computer controlled modulation in claim 1 above.  Hassanein teaches monitoring flow rate; col. 21 line 5, col. 22 line 8. Hassanein teaches an EKG for continuous monitoring of the heart; col. 35 lines 18-27. Hassanein teaches pacemaker 220 or defibrillator; col. 19 line 50-54. Further, as best understood, Hassanein teaches a clamp; col. 10 lines 7-20. The modification of Hassanein with Steen has been discussed above. Steen teaches an occlusion clamp 62 which controls the pressure of the fluid; [78] Fig. 4. Steen teaches the clamp enables partial occlusion such that the pressure can be increased or decreased; [78]).
As to claim 17, modified Hassanein teaches the portable system of claim 16, wherein the control and assessment sub-system comprises flow sensors for monitoring flow of the perfusate to and from the heart (Hassanein teaches monitoring flow rate; col. 21 line 5, col. 22 line 8), and probes for monitoring the heart's physiological functionalities (Hassanein teaches an EKG for continuous monitoring of the heart; col. 35 lines 18-27. Hassanein teaches pacemaker 220 or defibrillator; col. 19 line 50-54).  
As to claim 18, modified Hassanein teaches the portable system of claim 16, wherein the control and assessment sub-system comprises a computer-controlled servo-actuated partial occlusion clamp coupled to the second conduit for regulating a flow rate of the perfusate in the second conduit (As best understood, Hassanein teaches a clamp; col. 10 lines 7-20. The modification of Hassanein with Steen has been discussed above. Steen teaches an occlusion clamp 62 which controls the pressure of the fluid; [78] Fig. 4. Steen teaches the clamp enables partial occlusion such that the pressure can be increased or decreased; [78]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hassanein in view of Fahy in view of Steen alone or alternatively in view of Schill et al (US 5807737; hereinafter “Schill”; already of record).
As to claim 5, modified Hassanein teaches the portable system of claim 1, further comprising a pair of defibrillator pads mounted in the first module, and a defibrillator for communicating with the pair of defibrillator pads (Hassanein teaches defibrillator 220 or pacemaker; col. 19 line 50-54. The examiner believes that the leads of Hassanein for the defibrillator would serve as pads).
However, if it is deemed that Hassanein does not specifically teach pads, then Schill teaches the analogous art of a heart transport apparatus (Schill; col. 1 line 5-10 Fig. 1-6) with defibrillator pads 48 in hard shell module 12 (Schill; col. 2 line 42-45, col. 5 line 2-7).  One of ordinary skill in the art at the time the invention was filed would have been motivated to modify the leads of Hassanein to be pads as in Schill because Schill teaches that defibrillator pads helps apply electrical charge to the heart (Schill; col. 2 line 42-45, col. 5 line 2-7).

Claims 1-2, 6-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al (US Patent 9706768 assigned to Freed, which maps to WO 2013106908, where US 20150017710 is used as the corresponding document; hereinafter “Freed”; already of record) in further view of Steen et al (US 20160262634; hereinafter “Steen”; already of record).
As to claim 1, Freed teaches a portable system for perfusing excised donor hearts (Freed; Title), comprising: 
a first module (Freed teaches a hard-shell; Fig. 1, 12 [39, 64, 67, 71]) and a second module (Freed; 35 in Fig. 1, 234/235 in Fig. 12); 
a first pump, a second pump, and a third pump, at least one or two of the pumps being a bi-directional non-occlusive centrifugal pump (Freed teaches pumps 1 and 3 in Figure 1 with the soft shell reservoir also having a pump 2; [39] Fig. 1. Freed teaches pumps 233, 240, 250 in Figure 12 [71], and also [44, 65, 68]. Freed also teaches centrifugal pump as Medtronic BXP-80 which would be a bi-directional non-occlusive pump; [57]); 
a first plurality of conduits for interconnecting the first and second modules and the first, second and third pumps (Freed teaches conduits in figures 1 and 12); 
a computer providing computer-controlled modulation of the third pump (Freed; [57]); and 
a transportable support configured for disengagably mounting thereon the first module, and for mounting thereon the second module, the first, second and third pumps, the first plurality of conduits, and a reservoir of a perfusate (Freed teaches a support; [47, 71]); 
wherein the first module comprises a removable support for supporting an excised heart and a second plurality of conduits for connecting the excised heart to the reservoir (Freed teaches a hard-shell; Fig. 1, 12 [39, 64, 67, 71]); 
the second module comprises a heat-exchanger and an oxygenator for conditioning the perfusate (Freed; 35 in Fig. 1, 234/235 in Fig. 12); 
the first plurality of conduits comprises a first conduit for connecting with an aorta of the heart, a second conduit for connecting with an atrium of the heart, and a third conduit for connecting with a pulmonary artery of the heart  (Freed teaches conduits in figures 1 and 12); 
the first pump is in communication with the first conduit; the second pump is in communication with the second conduit; the third pump is in communication with the third conduit (Freed teaches pumps 1 and 3 in Figure 1 with the soft shell reservoir also having a pump 2; [39] Fig. 1. Freed teaches pumps 233, 240, 250 in Figure 12 [71]. Freed teaches conduits in figures 1 and 12, which are all connected to and in fluid communication with the pumps.); and 
Note: Claims 1-14, 16-18 contain a large amount of functional language (ex: “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Additionally, the way in which the conduits connect to portions of the heart relates to function/intended use, since the heart is not part of the claimed structure.
Although Freed teaches multiple pumps connected to the pulmonary artery (see the pump 1 in figure 1 connected to pulmonary artery 170 through line 36, and also see pumps 240/233 figure 12) and also the advantage of using a bidirectional pump (Freed; [44, 65, 68]), and also the advantages of using of a bi-directional pump to provide an afterload pressure to the aorta (Freed; [44, 65, 68]), Freed does not specifically teach the third pump is bi-directional pump and is configured and the computer is programmed to modulate the third pump operable to apply an afterload pressure in the third conduit at the pulmonary artery to resist a flow of the perfusate in the third conduit from the pulmonary artery.  However, Steen teaches the analogous art of a device with pumps connected to the heart (Steen; Title [49]), and that the same afterload pump device connected to the aorta can be connected to the pulmonary artery (Steen; [8, 64, 66, 68, 69] Fig. 1, 5, 6), and that it is advantageous to use a pump connected to the pulmonary artery operable to apply an afterload pressure (Steen; [8, 64, 66, 68, 69]). It would have been obvious to one of ordinary skill in the art to have replicated, at the pulmonary artery, the bi-directional centrifugal pump which provides an afterload pressure to the aorta of Freed in order to provide an afterload pressure to the pulmonary artery as suggested by Steen because Steen teaches that it is well known to use an afterload pump on both the aorta and the pulmonary artery (Steen; [8, 64, 66, 68, 69]), and Steen teaches the additional advantages that providing an afterload device to the right ventricle provides inertia, compliance and resistance to mimic the normal body (Steen; [68]), enables a more normal force to be placed on the heart (Steen; [39]), and imitates the afterload of the heart by the body (Steen; [7]).
As to claim 2, modified Freed teaches the portable system of claim 1, wherein at least one of the first and second pumps is a centrifugal pump (Freed; [56]).  
As to claim 6, modified Freed teaches the portable system of claim 1, wherein the first pump is configured to apply an afterload pressure to the aorta (Freed; [56] Fig. 1, 12).  
As to claim 7, modified Freed teaches the portable system of claim 1, wherein the second pump is connected to the second conduit for applying a preload pressure to the atrium (Freed teaches a pump in 20 connected to right atrium to provide a preload; [55] Fig. 1. Freed also teaches pump 240; Fig. 12 [71, 83-84]).  
As to claim 8, modified Freed teaches the portable system of claim 1, wherein the atrium is the left or right atrium of the heart (Freed; Fig. 1, 12).  
As to claim 9, modified Freed teaches the portable system of claim 1, comprising the reservoir (Freed; Fig. 1, 12).   
As to claim 10, modified Freed teaches the portable system of claim 1, further comprising an occlusion clamp connected with the second conduit for regulating a rate of flow through the second conduit, or modulating a pressure therein (Freed; [83, 84]).  
As to claim 11, modified Freed teaches the portable system of claim 10, wherein the occlusion clamp comprises a servo- actuated partial occlusion clamp (Freed; [83, 84]). 
As to claim 12, modified Freed teaches the portable system of claim 10, wherein the atrium is the right atrium of the heart (Freed; Fig. 1, 12 [83]).  
As to claim 13, modified Freed teaches the portable system of claim 1, further comprising flow sensors for monitoring flow rates of the perfusate or measuring pressure in selected ones of the first and second pluralities of conduits (Freed teaches flow meter; [58, 83]).  
As to claim 14, modified Freed teaches the portable system of claim 1, further comprising one or more pressure ports in 18selected ones of the first plurality of conduits (Freed; [56, 71, 82-87] Fig. 1, 12).
As to claim 16, modified Freed teaches the portable system of claim 1, comprising a control and assessment sub-system connected to the first and second modules and configured to control perfusate flows through the heart and to assess the heart during perfusion, the control and assessment subsystem comprises the computer providing computer-controlled modulation of the afterload pressure applied at the pulmonary artery (As best understood, modified Freed teaches the computer controlled modulation in claim 1 above.  Freed also teaches a flow meter [58, 83], probes for monitoring physiology 90/290, and an occlusion clamp [83, 84]).  
As to claim 17, modified Freed teaches the portable system of claim 16, wherein the control and assessment sub-system comprises flow sensors for monitoring flow of the perfusate to and from the heart (Freed teaches flow meter; [58, 83]), and probes for monitoring the heart's physiological functionalities (Freed; 90/290).  
As to claim 18, modified Freed teaches the portable system of claim 16, wherein the control and assessment sub-system comprises a computer-controlled servo-actuated partial occlusion clamp coupled to the second conduit for regulating a flow rate of the perfusate in the second conduit (Freed; [83, 84]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Steen alone, or alternatively in view of Woodlard et al (US 20160113269; hereinafter “Woodlard; already of record”).
As to claim 3, modified Freed teaches the portable system of claim 1, wherein the transportable support comprises a housing for the first and second modules, the first, second and third pumps, and the first plurality of conduits (The examiner believes that the components of Freed would be contained in a housing of some sort, as the components are not just floating in space and must be supported by something).
However, if Freed is deemed incapable of having a housing for the modules and components, then Woodlard teaches the analogous art of heart transportation/perfusion (Woodlard; [1]) with a housing (Woodlard; [65, 66] Fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have enclosed the modules of modified Freed in a housing as in Woodlard because Woodlard teaches that the housing helps to protect the heart during transport (Woodlard; [65]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Steen in view of Minten et al (US 5716378; hereinafter “Minten”; already of record).
As to claim 4, modified Freed teaches the portable system of claim 1, further comprising an ECG monitoring device (Freed; 90/290).
Modified Freed does not specifically teach a pacemaker. However, Minten teaches the analogous art of organ transplantation (Minten; Title) with a pacemaker (Minten; Fig. 2, col. 4 lines 5-col. 6 line 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included in the device of modified Freed the pacemaker of Minten because Minten teaches that a pacemaker is critically important and enables the monitoring of heart parameters (Minten; col. 4 lines 5-col. 6 line 10). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Steen in view of Woodlard.
As to claim 5, modified Freed teaches the portable system of claim 1, with the first module containing the transplanted heart (see above).
Modified Freed does not specifically teach a defibrillator and a pair of defibrillator pads. However, Woodlard teaches the analogous art of heart transportation/perfusion (Woodlard; [1]) with a defibrillator/defibrillator pads 6 (Woodlard; [18, 61, 65, 116] Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the first module of Freed to include the defibrillator/defibrillator pads as in Woodlard because Woodlard teaches that the defibrillator and pads enable the selective defibrillation of the heart during transportation (Woodlard; [61, 75]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10327442 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a first module and second module; a first pump, a second pump, and a third bi-directional centrifugal pump; a plurality of conduits; a removable support; a heat exchanger and oxygenator; a computer programmed to modulate the third pump to control an afterload pressure (claim 1 of ‘442); and a housing/support for mounting the modules, pumps and conduits (claims 2-3 of ‘442).  Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of US 10327442.

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Laske et al (US 7045279; hereinafter “Laske”; already of record) teaches a perfusion device with multiple pumps and conduits; Fig.2. 
	Melvin et al (US 6582375; hereinafter “Melvin”; already of record) teaches compliance chambers which control the flow, and multiple pumps to provide perfusion fluid to heart; Fig. 1.
	McGhee et al (US 5157930; hereinafter “McGhee”; already of record) teaches ability to change the flow with pump 208 or actuators 238 and 240; Fig. 3.	
 	Van Der Plaats et al (US 20140220550; hereinafter “Van Der Plaats”; already of record) teaches mulitple pumps 6 and 22 and also heat exchanger pump 8 with the ability to connect to various organs; Fig. 2.
	Arzt et al (US 20070009881; herinafter “Arzt”; already of record) teaches a perfusion device with three pumps.
	Owen et al (US 20110129810; hereinafter “Owen”; already of record) teaches an organ transport and perfusion device with various conduits.
Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered, but they are towards the amended claims and not the current grounds of rejection.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798